Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-21-2008

Whitfield v. Radian Guaranty Inc
Precedential or Non-Precedential: Precedential

Docket No. 05-5017




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Whitfield v. Radian Guaranty Inc" (2008). 2008 Decisions. Paper 579.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/579


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
          UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 05-5017


                               WHITNEY WHITFIELD;
                                CELESTE WHITFIELD,
                on behalf of themselves and all others similarly situated,
                                                                 Appellants
                                           v.

                             RADIAN GUARANTY, INC.


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 04-cv-00111)
                      District Judge: Honorable Juan R. Sanchez


                                Argued January 19, 2007

                   On Remand from the United States Supreme Court
                                   June 9, 2008

            Before: SLOVITER, RENDELL, and CUDAHY,* Circuit Judges




                                       ORDER

      This court filed its opinion in this matter on August 30, 2007 in which we reversed

the District Court’s entry of summary judgment for defendant Radian Guaranty, Inc., held

that the notice requirement of the Fair Credit Reporting Act was applicable to Radian, and



      *
        Hon. Richard D. Cudahy, United States Senior Circuit Judge for the United States
Court of Appeals for the Seventh Circuit, sitting by designation.
directed a remand for a determination whether Radian had acted willfully. Whitfield v.

Radian Guaranty, Inc., 501 F.3d 262 (3d Cir. 2007). On December 19, 2007, Radian filed

a petition for a writ of certiorari in the Supreme Court. On February 5, 2008, the

Supreme Court requested a response. On April 24, 2008, counsel for Whitney and

Celeste Whitfield filed a motion in the United States District Court for the Eastern

District of Pennsylvania to dismiss the action with prejudice pursuant to Fed. R. Civ. P.

41(a)(2). The same day, the District Court, pursuant to that motion, dismissed the action

with prejudice.

         On May 5, 2008, Radian Guaranty, Inc., noting the dismissal, filed in the Supreme

Court a suggestion of mootness and motion to vacate this court’s judgment. On June 9,

2008, the Supreme Court entered an order granting the petition for a writ of certiorari

filed by Radian Guaranty, Inc., vacating the judgment of this court and remanding the

case to this court with instructions to dismiss the case as moot.

         Pursuant to the order of the Supreme Court, this case is hereby dismissed as moot.

                                           By the Court,




                                           /s/ Dolores K. Sloviter
                                           Circuit Judge
Dated:       August 21, 2008